Case 2:18-cv-00024-JMA-ARL Document 14-3 Filed 10/26/18 Page 1 of 4 PageID #: 58




                                Exhibit 3
   Case 2:18-cv-00024-JMA-ARL Document 14-3 Filed 10/26/18 Page 2 of 4 PageID #: 59
                                       Exhibit 3 - Plaintiff's counsel's time records


   Date      Biller   Time    Rate       Total                                   Description
 1/3/2018     CT      0.50   $125.00    $62.50    Draft Civil Cover Letter /Filed Summons & Complaint w/ EDNY
 1/5/2018     CT      0.40   $125.00    $50.00    Filed Notice of Appearance (for MK)
 9/8/2017    DAS      1.00   $400.00    $400.00   Client meeting
9/12/2017    DAS      2.00   $400.00    $800.00   Draft complaint
9/12/2017    DAS      0.10   $400.00    $40.00    Research company/CEO
9/13/2017    DAS      0.10   $400.00    $40.00    E-mail client re: complaint
9/18/2017    DAS      0.10   $400.00    $40.00    E-mail client re: complaint
9/18/2017    DAS      0.10   $400.00    $40.00    Review client documents
9/25/2017    DAS      0.10   $400.00    $40.00    Review legal research
9/26/2017    DAS      0.10   $400.00    $40.00    Vm for client
10/10/2017   DAS      0.10   $400.00    $40.00    Client call
10/10/2017   DAS      0.20   $400.00    $80.00    Edit complaint
10/16/2017   DAS      0.40   $400.00    $160.00   Edit complaint
10/19/2017   DAS      0.30   $400.00    $120.00   Draft demand letter
10/25/2017   DAS      0.20   $400.00    $80.00    Review complaint with Maimon
10/26/2017   DAS      0.10   $400.00    $40.00    Review e-mail from defense
11/1/2017    DAS      0.50   $400.00    $200.00   Calls with defense re: case/Harrison re: strategy
11/7/2017    DAS      0.10   $400.00    $40.00    Client call
11/7/2017    DAS      0.30   $400.00    $120.00   Prepare damage calculation
11/14/2017   DAS      0.20   $400.00    $80.00    Discuss settlement demand with Maimon
11/14/2017   DAS      0.10   $400.00    $40.00    Client call re: settlement
11/14/2017   DAS      0.10   $400.00    $40.00    E-mail defense re: settlement
12/20/2017   DAS      0.10   $400.00    $40.00    Client call re: case status
 1/2/2018    DAS      0.10   $400.00    $40.00    Call with defense
 1/2/2018    DAS      0.10   $400.00    $40.00    Discuss complaint with Maimon
 1/2/2018    DAS      0.10   $400.00    $40.00    Vm for client
 1/2/2018    DAS      0.10   $400.00    $40.00    Edit complaint
 1/3/2018    DAS      0.10   $400.00    $40.00    Client call
 1/3/2018    DAS      0.80   $400.00    $320.00   Help Carlora file complaint
 1/3/2018    DAS      0.10   $400.00    $40.00    E-mail defense re: complaint
 1/3/2018    DAS      0.10   $400.00    $40.00    Review waiver of service
 2/9/2018    DAS      0.10   $400.00    $40.00    Client call re: case status
5/30/2018    DAS      0.10   $400.00    $40.00    Review oral argument transcript in other case against All Metro
 6/1/2018    DAS      0.10   $400.00    $40.00    Review Rule 26(f)
 6/6/2018    DAS      0.10   $400.00    $40.00    Client call
 6/6/2018    DAS      0.20   $400.00    $80.00    Discuss schedule with Maimon
 6/6/2018    DAS      0.10   $400.00    $40.00    Client call re: failed fax
6/10/2018    DAS      0.20   $400.00    $80.00    Draft discovery plan
6/10/2018    DAS      0.10   $400.00    $40.00    E-mail defense re: discovery plan



                                                        Page 1 of 3
   Case 2:18-cv-00024-JMA-ARL Document 14-3 Filed 10/26/18 Page 3 of 4 PageID #: 60
                                       Exhibit 3 - Plaintiff's counsel's time records


   Date      Biller   Time    Rate       Total                                   Description
6/11/2018    DAS      0.10   $400.00    $40.00    E-mail defense
6/11/2018    DAS      0.50   $400.00    $200.00   Discuss case with defense/draft letter to court re: adjournment
6/15/2018    DAS      0.20   $400.00    $80.00    Review file/e-mail defense re: settlement documents
6/28/2018    DAS      0.30   $400.00    $120.00   Review documents/client call
6/28/2018    DAS      1.40   $400.00    $560.00   Prepare damage calculation
 7/2/2018    DAS      0.60   $400.00    $240.00   Prepare damage calculation
 7/3/2018    DAS      0.90   $400.00    $360.00   Prepare damage calculation
 7/5/2018    DAS      1.00   $400.00    $400.00   Prepare damage calculation
 7/6/2018    DAS      0.60   $400.00    $240.00   Research claims
7/10/2018    DAS      0.10   $400.00    $40.00    Review damages
7/10/2018    DAS      0.10   $400.00    $40.00    Discuss damages with Maimon
7/12/2018    DAS      0.10   $400.00    $40.00    E-mail defense re: settlement
7/13/2018    DAS      0.20   $400.00    $80.00    Vm for client/update damages calc
7/16/2018    DAS      0.10   $400.00    $40.00    Vm for client
7/17/2018    DAS      0.10   $400.00    $40.00    Client call re: settlement
7/17/2018    DAS      0.40   $400.00    $160.00   E-mail defense re: settlement
 8/7/2018    DAS      0.10   $400.00    $40.00    Client call
8/27/2018    DAS      0.10   $400.00    $40.00    Review docket in other case against All Metro
8/29/2018    DAS      0.10   $400.00    $40.00    E-mail defense
 9/5/2018    DAS      0.20   $400.00    $80.00    Prepare for call with defense
 9/5/2018    DAS      0.20   $400.00    $80.00    Call with defense re: settlement
9/12/2018    DAS      0.10   $400.00    $40.00    E-mail defense
9/12/2018    DAS      0.20   $400.00    $80.00    Call with defense re: settlement
9/12/2018    DAS      0.30   $400.00    $120.00   Client call
9/14/2018    DAS      0.10   $400.00    $40.00    Call with defense re: settlement
9/14/2018    DAS      0.20   $400.00    $80.00    Draft letter to court
9/20/2018    DAS      0.40   $400.00    $160.00   Calls with defense/client; review damages
9/20/2018    DAS      0.10   $400.00    $40.00    Discuss settlement with Maimon
9/20/2018    DAS      0.10   $400.00    $40.00    E-mail defense re: settlement
9/20/2018    DAS      0.30   $400.00    $120.00   Client call
9/21/2018    DAS      0.10   $400.00    $40.00    E-mail defense
9/24/2018    DAS      0.40   $400.00    $160.00   Calls/vm for client/defense
9/26/2018    DAS      0.20   $400.00    $80.00    Calls with defense and client
9/26/2018    DAS      0.10   $400.00    $40.00    Calculate settlement split/e-mail defense re: same
9/28/2018    DAS      0.10   $400.00    $40.00    Draft letter to court
10/9/2018    DAS      0.20   $400.00    $80.00    Review settlement agreement
10/9/2018    DAS      0.10   $400.00    $40.00    Client call
10/9/2018    DAS      0.10   $400.00    $40.00    Discuss settlement with Maimon
10/10/2018   DAS      0.20   $400.00    $80.00    Edit settlement agreement



                                                        Page 2 of 3
   Case 2:18-cv-00024-JMA-ARL Document 14-3 Filed 10/26/18 Page 4 of 4 PageID #: 61
                                        Exhibit 3 - Plaintiff's counsel's time records


   Date      Biller   Time     Rate       Total                                   Description
10/10/2018    DAS      0.50   $400.00    $200.00    Draft settlement approval letter
10/11/2018    DAS      0.10   $400.00    $40.00     Call with defense re: settlement
10/11/2018    DAS      0.20   $400.00    $80.00     Draft settlement approval letter
10/12/2018    DAS      1.70   $400.00    $680.00    Draft settlement approval letter
10/15/2018    DAS      0.10   $400.00    $40.00     Client call
10/16/2018    DAS      0.70   $400.00    $280.00    Edit settlement approval letter/e-mail defense re: same
10/17/2018    DAS      0.10   $400.00    $40.00     Review stipulation of dismissal
10/17/2018    DAS      0.10   $400.00    $40.00     Vm for defense
10/17/2018    DAS      0.10   $400.00    $40.00     Call with defense re: settlement
10/18/2018    DAS      0.10   $400.00    $40.00     E-mail defense
10/18/2018    DAS      0.30   $400.00    $120.00    Review/edit settlement approval letter
10/18/2018    DAS      0.10   $400.00    $40.00     Call with defense
9/13/2017    DMK       0.10   $450.00    $45.00     Discussion with Denise re: demand letter
3/28/2018    DMK       0.20   $450.00    $90.00     Discussion with Denise re: initial conference and serving discovery
             Total:   24.80             $9,687.50

Billers
Carlora Turnquest ("CT"): 0.9 hours at $125/hr = $112.50
Denise A. Schulman ("DAS"): 23.6 hours at $400/hr = $9,440
D. Maimon Kirschenbaum ("DMK"): 0.3 hours at $450/hr = $135




                                                         Page 3 of 3
